This appeal is from an order overruling a demurrer to a bill of complaint seeking specific performance of an alleged contract to sell land described as "situated between Lakes Cannon and Mirror, which you purchased from Mrs. Inman." The demurrer should have been sustained. See Rhode v. Gallet,70 Fla. 536, *Page 299 70 South. Rep. 471; Swisher v. Conrad, 76 Fla. 644, 80 South. Rep. 564; Smith  Waldron filed January, 1926.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS, J., concur in the Opinion.